HARDY, Judge.
These suits were consolidated for purposes of trial and appeal. The first action is in tort by plaintiffs, husband and wife, seeking recovery for personal injuries and property damages from the defendants, and the second action is a compensation claim by the plaintiff against his employer and its insurer. From judgment in each case rejecting plaintiffs’ demands, they perfected devolutive appeals to this Court.
The appellants in these cases neither appeared nor filed briefs prior to the date fixed for submission of their appeals, and, accordingly,
IT IS ORDERED by the Court, ex pro-prio motu, that these appeals be and they are dismissed at appellants’ cost. (Uniform Rules, Courts of Appeal, Rule VII, Section 4(b), 8 LSA-R.S.).